ON PETITION FOR REHEARING GRANTED
PER CURIAM.
Upon consideration of appellee’s timely motion for rehearing, in accordance with our own opinion and mandate in Willard v. Bowen, Fla.App. 1st 1974, 294 So.2d 696, and in the light of Petition of Vermeulen, Fla.App. 1st 1960, 122 So.2d 318, we recede from our foregoing opinion and adhere to our original opinion and mandate in Willard v. Bowen, supra, in which, as aforesaid we directed reinstatement of the verdict and entry of judgment thereon.
It is so ordered and such judgment is
Affirmed.
BOYER, Chief Judge, and MELVIN, WOODROW M., Associate Judge, concur.
MILLS, J., dissents.